DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Terminal Disclaimer filed on 1/10/2022 has been approved. The amendment filed on 
1/10/2022 has been entered. Claim 9 has been canceled. Claims 1-8 and 10-20 remain for examination. 

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 1/10/2022 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. The amendments and arguments filed on 1/10/2022 regarding claims 1, 11 and 20 are considered persuasive. Accordingly, the prior art fails to disclose: 
i. A method for controlling access to an enclosed area as recited in claim 1, the method comprising: 
receiving a credential identifier in an access controller associated with an entrance to the enclosed area, authenticating the credential identifier; 
sending an unlock signal through a solid state relay within the access controller to power a lock associated with but external to the access controller to unlock a door at the entrance to the enclosed area when the credential identifier has been successfully authenticated, 
wherein the unlock signal is sent through the solid state relay via a direct current power source and wherein the solid state relay is powered via the direct current power source.


a communication module configured to receive a credential identifier; 
a local input/output module configured to send an unlock signal through a solid state relay within the access control device to power a lock associated with but external to the access control device to unlock a door at an entrance to the enclosed area when the credential identifier has been successfully authenticated, 
wherein the unlock signal is sent through the solid state relay via a direct current power source and wherein the solid state relay is powered via the direct current power source.

iii. A system for controlling access to one or more enclosed areas as recited in claim 20, the system comprising: 4Application. No. 16/541,700Attorney Docket No. 1203.100.06US 
at least one access controller comprising a solid state relay within the access controller, the access controller being capable of controlling access through an entrance to an enclosed area; and 
an access control server in communication with the access controller, the access control server being capable of controlling the operation of the solid state relay within the at least one access controller; 
wherein, in a network mode of operation, the access control server is configured to perform authentication of a credential identifier received from the access controller and to send an unlock signal through the solid state relay within the access controller to power a lock associated with but external to the access controller to unlock a door at the entrance to the enclosed area when the access control server has successfully authenticated the received credential identifier, wherein the unlock signal is sent through the solid state relay via a direct current power source and wherein the solid state relay is powered via the direct current power source; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887